DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/192021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 3/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. US 10959311 B2. This is a statutory double patenting rejection.

Current Application
PN US 10959311 B2
1. A light control system comprising: a central control engine; a light sensor, wherein the light sensor is a stationary light sensor; a plurality of light sources; and a communication device assigned to an individual user and in communication with the central control engine; wherein the central control engine is configured to: receive illumination data from the light sensor, the illumination data pertaining to the communication device; add the received illumination data to an actual light profile for the communication device, wherein the actual light profile is an amount of light accumulated over time for the individual user assigned to the communication device, and wherein the actual light profile contains first data on an amount of illumination received over time by the individual user assigned to the communication device, wherein the first data includes information about spectrum and intensity; retrieve a target light profile for the individual user based on the communication device assigned to the individual user, wherein the target light profile contains second data on the amount of illumination to be received by the individual user assigned to the communication device, wherein the second data includes information about spectrum and intensity; and adjust an illumination of at least one light source based on the target light profile and the actual light profile of the communication device.
1. A light control system comprising: a central control engine; a light sensor, wherein the light sensor is a stationary light sensor; a plurality of light sources; and a communication device assigned to an individual user and in communication with the central control engine; wherein the central control engine is configured to: receive illumination data from the light sensor, the illumination data pertaining to the communication device; add the received illumination data to an actual light profile for the communication device, wherein the actual light profile is an amount of light accumulated over time for the individual user assigned to the communication device, and wherein the actual light profile contains first data on an amount of illumination received over time by the individual user assigned to the communication device, wherein the first data includes information about spectrum and intensity; retrieve a target light profile for the individual user based on the communication device assigned to the individual user, wherein the target light profile contains second data on the amount of illumination to be received by the individual user assigned to the communication device, wherein the second data includes information about spectrum and intensity; and adjust an illumination of at least one light source based on the target light profile and the actual light profile of the communication device.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ferraz-Rigo (US 20120330387)
With regards to claim 1. Ferraz-Rigo disclose(s):
A light control system (figs 1-3) comprising: 
a central control engine (10); 
a light sensor (23; fig 2; [0024]); 
a plurality of light sources (see 30b and 30w; fig 1 and 3); and 
a communication device (20) assigned to an individual user ([0024]) and in communication with the central control engine (see 10 receiving signals 28 through input 13; [0020, 0023]); 
wherein the central control engine is configured to: 
receive illumination data from the light sensor (10 receives “amount of blue light a person has been exposed” from 20 [0023]), the illumination data pertaining to the communication device (see [0023, 0027]); 
add the received illumination data to an actual light profile for the communication device (see [0023, 0031], “Information on the amount of blue light received can not only be transmitted to the control device [10] once a wearable device enters the communication radius, for example when the person carrying the wearable device 20 enters the room. Communication can continue while the person is within the communication range, which provides an immediate feedback and allows an in-situ adaptation of the light intensity of the blue therapy 30b while the therapy proceeds” [0033], [0034] “the accumulated amount of blue light could also be stored in the control unit 12”;  for storing the received illumination data), wherein the actual light profile is an amount of light accumulated over time for the individual user assigned to the communication device (see [0028] “accumulated amount A of light received in the time interval from 0 to t is mathematically defined by the integral .intg..sub.0.sup.tI(t)dt, wherein I(t) denotes the measured time dependent light intensity”), and wherein the actual light profile contains first data on an amount of illumination received over time by the individual user assigned to the communication device ([0028-0029] “accumulated amount A of light received in the time interval from 0 to t is mathematically defined by the integral .intg..sub.0.sup.tI(t)dt, wherein I(t) denotes the measured time dependent light intensity”), wherein the first data includes information about intensity (“blue light” [0025,0030]; “the wearable device 20 could comprise two or more light sensors 23 that have different spectral sensitivities, either inherently or due to the usage of different filters. That way, the wearable device 20 could distinguish between different light sources, e.g. natural sunlight, artificial light in general, or the therapy light source 30b” [0026]); 
retrieve a target light profile (“predetermined values” [0031]) for the individual user based on the communication device assigned to the individual user (“predetermined values” are based on received illumination data from the communication device 20; [0031]), wherein the target light profile contains second data on the amount of illumination to be received by the individual user assigned to the communication device, wherein the second data includes information about intensity (“received information is analyzed by comparing the amount of received blue light with predetermined values stores in the control unit 12” [0031]; comparing involves same units/parameters i.e. intensity of blue light as [0025,0030,0026])
Hammond (US 20100179469)
With regards to claim 1. Hammond disclose(s):
wherein the actual light profile contains first data on an amount of illumination received over time by the individual user assigned to the communication device, wherein the first data includes information about spectrum and intensity (“Such sensors may be used in combination, for example, to calculate the patient's overall exposure to the phototherapy treatment sensing the intensity of the therapeutic wavelengths over time and the total exposure of all light over time” [0016]);   
wherein the target light profile contains second data on the amount of illumination to be received by the individual user assigned to the communication device, wherein the second data includes information about spectrum and intensity (“Also by measuring actual light incident on the patient, the controller may limit exposure to light of certain wavelengths such as ultraviolet light to prevent detrimental effects to the patient because the use of sensors may be used by the control module to calculate and to indicate the total exposure of the patient to light from the phototherapy device and ambient light” [0016]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844